Case 8:21-cv-00560-KKM-AAS Document 12 Filed 04/06/21 Page 1 of 2 PageID 185




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MARK DUFRESNE,

              Plaintiff,
v.                                                  Case No. 8:21-cv-560-T-KKM-AAS

PAYPAL, INC.,

          Defendant.
_______________________________________/

                                        ORDER

       Defendant PayPal moves to dismiss Plaintiff Mark Dufresne’s complaint and to

compel arbitration. (Doc. 7). Dufresne failed to respond to PayPal’s motion, and the

deadline (April 5) to do so passed. See Local Rule 3.01(c). As a result, the Court treats

PayPal’s motion as unopposed. Id. (“If a party fails to timely respond, the motion is

subject to treatment as unopposed.”).

       Dufresne’s causes of action arise from a User Agreement he signed with PayPal.

(Doc. 1-3 at 1–18). That User Agreement contains an arbitration provision that covers

“any and all disputes or claims that have arisen or may arise between you and PayPal,”

including any legal or equitable claim brought by Dufresne against PayPal. (Doc. 7-1 at

29); JPay, Inc. v. Kobel, 904 F.3d 923, 929 (11th Cir. 2018) (“Where the parties have agreed

to arbitrate their dispute, the job of the courts—indeed, the obligation—is to enforce

that agreement.”). As a result, PayPal’s motion will be granted. See also White v. Santander

Consumer USA, Inc., CV 120-115, 2021 WL 964278 (S.D. Ga. Mar. 15, 2021) (Hall, C.J.).
Case 8:21-cv-00560-KKM-AAS Document 12 Filed 04/06/21 Page 2 of 2 PageID 186




      The following is ORDERED:

      1.   PayPal’s motion to dismiss and compel arbitration (Doc. 7) is

           GRANTED.

      2.   The parties must arbitrate all claims raised here, and the case is

           DISMISSED WITHOUT PREJUDICE.

      3.   The Clerk is directed to terminate all motions and deadlines and to close

           this case.

      ORDERED in Tampa, Florida, on April 6, 2021.




                                        2
